Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/28/2022, with regards to rejection under 35 USC 101 have been fully considered but they are not persuasive. The applicant on page 11 argues the goals of finding the appropriate elapsed time from the selected reference time. However, as currently recited, these limitations are mere statistical computations/correlations of data that can practically be performed in the human mind and/or with the use of pen/paper. Therefore, the claims are considered to be directed towards a mental process and ineligible patent subject matter. Please see below for detailed analysis. 
Applicant’s arguments in combination with amendments, see remarks and claims, filed 06/28/2022, with respect to 35 USC 112(b) have been fully considered and are persuasive.  The 112(b) rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments in combination with amendments, see remarks and claims, filed 06/28/2022, with respect to the rejections of claims 1-20 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of US Pat Pub No. 20150363058 granted to Chung et al. (hereinafter “Chung”). See details below.


Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 recites “;;” which should be changed to “;”. Please delete the duplicate.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are is rejected under 35 U.S.C. 101 because of the following analysis:
1 – statutory category: Claim 18 recites a series of steps and therefore, falls under the statutory category of being a process. See MPEP 2106.03.Claims 1-17 and 19-20 recite a device, and therefore, falls under the statutory category of being a thing or products. See MPEP 2106.03.
2A – Prong 1: The claims 1-20 recites a judicial exception by reciting the limitations of “select[ing] a reference time”, “calculat[ing] the time elapsed from the reference time to the current time”, details of what is the reference time (in dependent claims 2-17). These limitations, as drafted, appear to amount to no more than mere statistical computations/correlations that can practically be performed in the human mind and/or with the use of pen/paper. Accordingly, the limitations recite a mental process-type abstract idea.
2A – Prong 2: The claims 1-18 does not recite additional elements that integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim recites the following additional elements: “a display controller […] configured to display” and “a processor configured to select”. Even though receiving steps are performed in a processor, such limitations are set forth in such generic and general way that they cannot be deemed to integrate the judicial exception into a practical application. These limitations appear to merely amount to an insignificant post-extra solution activity (e.g., displaying data. MPEP 2106.05(d)(II)). The additional elements, accordingly, do not integrate the judicial exception into a practical application and the claim therefore appears to be directed to a judicial exception.
2B: For similar reasons set forth above in Step 2A, Prong Two, the additional elements also do not set forth any limitations that would constitute significantly more than the judicial exception so as to confer an inventive concept.
Claims 19-20 are rejected with at least the same analysis above. The additional elements “non-transitory computer readable recording medium storing an inspection information display program” of claim 19; and “display device”, “memory” of claim 20 are also set forth in such generic and general way that they cannot be deemed to integrate the judicial exception into a practical application. These limitations appear to merely amount to an insignificant post-extra solution activity (e.g., displaying data. MPEP 2106.05(d)(II)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat Pub No. 20150363058 granted to Chung et al. (hereinafter “Chung”).

Regarding claim 1, Chung discloses an inspection information display device (para 0006, 0020, “displayed on a screen”) comprising: a display controller configured to display one or more pieces of inspection information (para 0006-0007, 0016, 0021 “method and apparatus for displaying data based on an EMR […]”, “a controller displaying” and “displaying an event for each type of time-series information”) indicating that there are data related to a patient (it is noted that the data related to the patient is not being required to be displayed. The claim only requires displaying “inspection information” which are indicative of the presence of data relating to the patient) and a time elapsed from a reference time to a current time at which the inspection information is viewed and corresponding to each of the inspection information on a display (paras 0006-0007 “displaying an event occurring for a preset time-series information type on the screen in which the time-series information is visualized with a lapse of time on a predetermined axis”); and a processor (para 0007 “a user's query processing unit”) configured to select, as the reference time, a specific time from a plurality of times, each of the plurality of times corresponding to an event of the patient and able to be the reference time, and calculate the time elapsed from the reference time to the current time (paras 0006-0007, 0022 “the time-series information is visualized, information on patients generated during a certain period is obtained and arranged in a time series with the lapse of time”; and para 0050).

Regarding claim 2, Chung discloses the inspection information display device according to claim 1, wherein the processor is further configured to select, as the reference time, an oldest time of the plurality of times (para 0029 “the time is set on the basis of a first medical examination date to final treatment (reservation) date of a patient”).  

Regarding claim 3, Chung discloses the inspection information display device according to claim 2, wherein the processor is further configured to select, as the reference time, the oldest time of times within a predetermined time from a newest time of the plurality of times (para 0006 “activating a partial area, selected by a user input from among the entire screen area”).  

Regarding claim 4, Chung discloses the inspection information display device according to claim 1, wherein the plurality of times includes an acquisition time of the data (para 0025; “test”).  

Regarding claim 5, Chung discloses the inspection information display device according to claim 2, wherein the plurality of times includes an acquisition time of the data (para 0025; “test”).  

Regarding claim 6, Chung discloses the inspection information display device according to claim 3, wherein the plurality of times includes an acquisition time of the data (para 0025; “test”).  

Regarding claim 7, Chung discloses the inspection information display device according to claim 1, wherein the plurality of times includes a request time for an inspection for acquiring the data (para 0025; “hospital visit”).  

Regarding claim 8, Chung discloses the inspection information display device according to claim 2, wherein the plurality of times includes a request time for an inspection for acquiring the data (para 0025; “hospital visit”).  

Regarding claim 9, Chung discloses the inspection information display device according to claim 3, wherein the plurality of times includes a request time for an inspection for acquiring the data (para 0025; “hospital visit”).  

Regarding claim 10, Chung discloses the inspection information display device according to claim 1, wherein the plurality of times includes a time at which the patient arrives at a facility at which the data is acquired or a time at which the patient leaves for the facility (para 0025 “hospital visit”).  

Regarding claim 11, Chung discloses the inspection information display device according to claim 2, wherein the plurality of times includes a time at which the patient arrives at a facility at which the data is acquired or a time at which the patient leaves for the facility  (para 0025 “hospital visit”).  

Regarding claim 12, Chung discloses the inspection information display device according to claim 1, wherein the plurality of times includes a time at which a facility at which the data is acquired or an emergency call notification destination is called (para 0025 “emergency”).

Regarding claim 13, Chung discloses the inspection information display device according to claim 1, wherein the plurality of times includes a time at which a sensor attached to the patient detects an abnormality (para 0025 “test”).  

Regarding claim 14, Chung discloses the inspection information display device according to claim 2, wherein, in a case where the data is image data of a plurality of medical images acquired by imaging the patient (it is noted that this limitation is not being required by the claim. As recited, this limitation appears to be a conditional statement), the processor is further configured to select, as the reference time, an oldest imaging time of imaging times of the medical images related to each other (para 0025, 0029; it is further noted that medical images are considered to be part of the medical history of the patient.).  

Regarding claim 15, Chung discloses the inspection information display device according to claim 1, wherein the display controller further configured to display a type of the reference time in association with the inspection information on the display unit (figs 2-3).

Regarding claim 16, Chung discloses the inspection information display device according to claim 1, wherein the display controller further configured to display times elapsed from one or more other times which are different from the reference time among the plurality of times on the display unit (fig 2).  

Regarding claim 17, Chung discloses the inspection information display device according to claim 1, wherein the display controller further configured to display an analysis result of the data in association with the elapsed time on the display unit (figs 2-3).  


Regarding claim 18, Chung discloses an inspection information display  (para 0006, 0020, “displayed on a screen”) method comprising: displaying one or more pieces of inspection information (para 0006-0007, 0016, 0021 “method and apparatus for displaying data based on an EMR […]”, “a controller displaying” and “displaying an event for each type of time-series information”) indicating that there are data related to a patient (it is noted that the data related to the patient is not being required to be displayed. The claim only requires displaying “inspection information” which are indicative of the presence of data relating to the patient) and a time elapsed from a reference time to a current time at which the inspection information is viewed and corresponding to each of the inspection information on a display (paras 0006-0007 “displaying an event occurring for a preset time-series information type on the screen in which the time-series information is visualized with a lapse of time on a predetermined axis”); and selecting, as the reference time, a specific time from a plurality of times, each of the plurality of times corresponding to an event of the patient and able to be the reference time and calculating the time elapsed from the reference time to the current time (paras 0006-0007, 0022 “the time-series information is visualized, information on patients generated during a certain period is obtained and arranged in a time series with the lapse of time”; and para 0050).  

Regarding claim 19, Chung discloses a non-transitory computer readable recording medium storing an inspection information display program causing a computer to execute: a displaying one or more pieces of inspection information (para 0006-0007, 0016, 0021 “method and apparatus for displaying data based on an EMR […]”, “a controller displaying” and “displaying an event for each type of time-series information”) indicating that there are data related to a patient (it is noted that the data related to the patient is not being required to be displayed. The claim only requires displaying “inspection information” which are indicative of the presence of data relating to the patient) and a time elapsed from a reference time to a current time at which the inspection information is viewed and corresponding to each of the inspection information on a display (paras 0006-0007 “displaying an event occurring for a preset time-series information type on the screen in which the time-series information is visualized with a lapse of time on a predetermined axis”); and a processor (para 0007 “a user's query processing unit”); and selecting, as the reference time, a specific time from a plurality of times, each of the plurality of times corresponding to an event of the patient and able to be the reference time and calculating the time elapsed from the reference time to the current time (paras 0006-0007, 0022 “the time-series information is visualized, information on patients generated during a certain period is obtained and arranged in a time series with the lapse of time”; and para 0050).  

Regarding claim 20, Chung discloses an inspection information display device (para 0006, 0020, “displayed on a screen”) comprises: a memory that stores a command to be executed by a computer; and a processor configured to execute the stored command (para 0007 “a user's query processing unit”), where in the processor is configured to display one or more pieces of inspection information (para 0006-0007, 0016, 0021 “method and apparatus for displaying data based on an EMR […]”, “a controller displaying” and “displaying an event for each type of time-series information”) indicating that there are data related to a patient (it is noted that the data related to the patient is not being required to be displayed. The claim only requires displaying “inspection information” which are indicative of the presence of data relating to the patient) and a time elapsed from a reference time to a current time at which the inspection information is  viewed and corresponding to each of the inspection information on a display (paras 0006-0007 “displaying an event occurring for a preset time-series information type on the screen in which the time-series information is visualized with a lapse of time on a predetermined axis”); and a processor (para 0007 “a user's query processing unit”), and select, as the reference time, a specific time from a plurality of times, each of the plurality of times corresponding to an event of the patient and able to be the reference time and calculate the time elapsed from the reference time to the current time (paras 0006-0007, 0022 “the time-series information is visualized, information on patients generated during a certain period is obtained and arranged in a time series with the lapse of time”; and para 0050).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792